Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 7/28/2022, has been entered. 
Claims 1-6 and 12-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (US Pub. No. 2016/0027906 A1) in view of Lee et al. (US Pub. No. 2015/0162443 A1), hereafter referred to as Lee.

As to claim 1, Onozawa discloses a semiconductor device (fig 1A [0042]), comprising:
a semiconductor layer having a trench formed therein (fig 2, SC layer 2 with trench 4);
a field-effect transistor structure formed adjacent to said trench, said field-effect transistor structure having an emitter region and a base region (fig 2, FET with emitter region 7 and base region 5);
a floating region (fig 2, region 6) formed on a side of the trench opposite to the field-effect transistor (fig 2, region 6 is on opposite side as regions 5 and 7), the floating region (6) having a same depth as the base region (5) in a cross-sectional view taken along a vertical plane perpendicular to a lengthwise direction of the trench (figs 1-2, trench 4), showing a cross-section of the trench (4) as well as a cross-section of said field-effect transistor structure (emitter 7, base 5, collector 1);
an insulating film (film 8a-b) formed on an inner surface of the trench (4); and 
a first embedded electrode (electrode 9a) and a second embedded electrode (electrode 9b) provided in the trench (4), 
wherein the first embedded electrode (9a) faces the field-effect transistor structure across the insulating film (8a), 
wherein the second embedded electrode (9b) faces the floating region (6) across the insulating film (8b). 
Onozawa does not disclose wherein a bottom of the base region and a bottom of the floating region are both shaped convex towards a bottom, bulging downwardly, in said cross-sectional view showing the cross-section of the trench as well as the cross-section of said field-effect transistor structure. 
Nonetheless, Lee discloses a semiconductor device with a base (14), emitter (12), collector (36) on one side of a trench with dielectric (20) and a floating region (16) on the opposite side of the trench with dielectric (20), wherein a bottom of the base region (14) and a bottom of the floating region (16) are both shaped convex towards a bottom, bulging downwardly (regions 4 and 16), in a cross-sectional view showing the cross-section of the trench as well as the cross-section of the field-effect transistor structure (cross sectional view of figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to fabricate the semiconductor power device of Onozawa with a base region and floating region bulging downwardly as taught by Lee since this process and associated structure will provide a semiconductor power device with good electrical characteristics (Lee [0033]).  

As to claim 2, Onozawa in view of Lee disclose the semiconductor device according to claim 1 (paragraphs above),
Onozawa further discloses wherein the first embedded electrode is formed adjacent to a side face of the trench in said cross-sectional view perpendicular to the lengthwise direction of the trench (fig 2, 9a), 
wherein the second embedded electrode is formed adjacent to another side face of the trench in said cross-sectional view perpendicular to the lengthwise direction of the trench (fig 2, 9b), and 
wherein the semiconductor device further comprises a center insulating film interposed between the first embedded electrode and the second embedded electrode in said cross-sectional view (fig 2, insulating film 20). 

As to claim 3, Onozawa in view of Lee disclose the semiconductor device according to claim 2 (paragraphs above),
Onozawa further discloses wherein the first embedded electrode and the second embedded electrode are formed in a film shape along respective side faces of the trench (fig 2, electrodes 9a and 9b). 

As to claim 12, Onozawa in view of Lee disclose the semiconductor device according to claim 2 (paragraphs above),
Onozawa further discloses wherein the first embedded electrode (9a) and the second embedded electrode (9b) are formed symmetrically with each other with respect to the center insulating film (20) in said cross-sectional view. 

As to claim 13, Onozawa in view of Lee disclose the semiconductor device according to claim 1 (paragraphs above),
Onozawa further discloses wherein the first embedded electrode (9a) and the second embedded electrode (9b) are formed symmetrically with each other with respect to a vertical center line of the trench (4) in said cross-sectional view.  

As to claim 14, Onozawa in view of Lee disclose the semiconductor device according to claim 13 (paragraphs above),
Onozawa further discloses wherein a bottom of the trench (trench 4) is not covered with the base region (5) in said cross-sectional view. 

As to claim 15, Onozawa in view of Lee disclose the semiconductor device according to claim 14 (paragraphs above),
Onozawa further discloses wherein the bottom of the trench (4) is not covered with the floating region (6) in said cross-sectional view. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa in view of Lee and further in view of Onozawa et al. (US Pub. No. 2014/0339599 A1), hereafter referred to as Onozawa2.

As to claim 4, Onozawa in view of Lee disclose the semiconductor device according to claim 3 (paragraphs above),
Onozawa in view of Lee does not explicitly disclose the gate contact trench. 
Nonetheless, Onozawa2 discloses a gate contact trench formed in the semiconductor layer and continuing from a side face of the trench adjacent to the first embedded electrode (fig 11, gate contact trench portion of 223a). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the gate contact trench of Onozawa2 in the semiconductor power circuit of Onozawa in view of Lee since this will allow for improved IGBT performance and improved gate control. 

As to claim 5, Onozawa in view of Lee and Onozawa2 disclose the semiconductor device according to claim 4 (paragraphs above),
Onozawa2 further discloses wherein the trench is formed in a loop that defines an inner area where the floating region is disposed and an outer area where the field-effect transistor structure is disposed (fig 1, floating region 20 and transistor region shown along A1-A2 in figure 9), and
wherein the gate contact trench is drawn out from the looped trench to the outer area (fig 1, 22a along D1-D2). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the gate contact trench of Onozawa2 in the semiconductor power circuit of Onozawa in view of Lee since this will allow for improved IGBT performance and improved gate control.

As to claim 6, Onozawa in view of Lee and Onozawa2 disclose the semiconductor device according to claim 5 (paragraphs above),
Onozawa2 further discloses wherein the field-effect transistor structure is provided in a plurality in stripe shapes as seen in a plan view from a direction normal to a surface of the semiconductor layer (fig 1 as shown with cross section along A1-A2 in fig 9), 
wherein the looped trench is disposed in an area between the adjacent field-effect transistor structures (fig 1, loop trench 21), 
wherein the gate contact trench of the looped trench provided in this area is drawn outward from an end of the looped trench in a lengthwise direction of the stripe shape (fig 1, 22a along D1-D2),
wherein the semiconductor device further comprises:
a gate finger formed so as to go across the gate contact trench and around an active area where the stripe-shaped field-effect transistor is formed, said gate finger being electrically connected to the first embedded electrode (fig 1, electrode 25a). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the gate contact trench of Onozawa2 in the semiconductor power circuit of Onozawa in view of Lee since this will allow for improved IGBT performance and improved gate control.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.

Applicant has argued that the Lee reference does not qualify as prior art because the effective filing of the current Application is 8/28/2013, while the Lee reference has an earliest filing date of 12/10/2013.  
Examiner disagrees because the current earliest effective filing date of the current Application is 8/27/2014 because the Applicant has not perfected the foreign priority date by submitting a certified English language translation of the foreign priority applications.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/5/2022